 1
 2
 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
 6
     WELLS FARGO BANK, N.A.,                   )
 7                                             )
                       Plaintiff,              )                   Case No. 2:17-cv-01470-APG-CWH
 8                                             )
     vs.                                       )                   ORDER
 9                                             )
     APOLLO DEVELOPMENTS, LLC, et al.,         )
10                                             )
                       Defendants.             )
11   __________________________________________)
12          Presently before the court is attorney Anthony A. Zmaila’s motion to withdraw as attorney
13   for defendant Apollo Developments, LLC (ECF No. 13), filed on September 11, 2018. No
14   responses to the motion were filed. Currently, this case is administratively stayed. (Order (ECF
15   No. 7).)
16          Zmaila moves to withdraw as attorney for Apollo, arguing that despite his attempts to make
17   contact, he has not communicated with his client for the past year. The motion includes a
18   certificate of service stating that a copy of his motion to withdraw was served on Apollo by United
19   States mail on September 11, 2018. Apollo did not oppose the motion, which constitutes a consent
20   to the granting of the motion under Local Rule 7-6(d).
21          Having reviewed and considered the motion, and good cause appearing, the court will grant
22   the motion to withdraw and order Apollo to retain a new attorney. Apollo is advised that because it
23   is a limited liability company, it cannot represent itself and must be represented by an attorney in
24   this action. See In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that
25   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).
26   Apollo further is advised that failure to retain an attorney may result in the imposition of sanctions.
27          IT IS THEREFORE ORDERED that attorney Anthony A. Zmaila’s Motion to Withdraw as
28   Counsel for Apollo Developments, LLC (ECF No. 13) is GRANTED.
 1          IT IS FURTHER ORDERED that Mr. Zmaila must serve a copy of this order on Apollo and
 2   must file proof of that service by November 9, 2018.
 3          IT IS FURTHER ORDERED that by November 30, 2018, Apollo must retain a new
 4   attorney and that attorney must file a notice of appearance in this case.
 5
 6          DATED: November 2, 2018
 7
 8                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
 9                                                 United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
